United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4533
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Byron G. Gorman

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: July 20, 2017
                                Filed: July 25, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Byron Gorman appeals the sentence the district court1 imposed after he pled
guilty to wire fraud pursuant to a plea agreement that contained an appeal waiver.

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
requesting leave to withdraw, and arguing that Gorman’s above-Guidelines-range
sentence is unreasonable. Gorman has filed a pro se brief, challenging the
enforceability of the waiver and the reasonableness of his sentence.

        A challenge to the reasonableness of Gorman’s sentence falls within the scope
of the plea agreement’s appeal waiver. Upon careful review, we conclude that the
waiver is valid and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010) (de novo review of validity and applicability of appeal waiver); United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will
be enforced if appeal falls within scope of waiver, defendant knowingly and
voluntarily entered into plea agreement and waiver, and enforcing waiver would not
result in miscarriage of justice). Having independently reviewed the record pursuant
to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues outside the
scope of the appeal waiver. Accordingly, we dismiss this appeal, and we grant
counsel leave to withdraw.
                         ______________________________




                                         -2-